Citation Nr: 1111795	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-08 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for systemic mastocytosis, claimed as a result of exposure to herbicides.

2.  Entitlement to service connection for essential thrombocythemia, claimed as a result of exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to July 1970, and served in Vietnam from February 5, 1969, to May 24, 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Portland, Oregon, Regional Office (RO), which denied service connection for systemic mastocytosis and essential thrombocythemia.  The Veteran disagreed with such denials and subsequently perfected an appeal.   

In December 2010, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is of record and has been reviewed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for systemic mastocytosis and essential thrombocythemia (blood disorders), which he maintains are related to herbicide exposure during his active duty service in Vietnam.  Although the Board regrets the delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's service connection claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

Service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

In addition to general service connection claims, in service connection claims involving herbicide agent exposure as a result of service in Vietnam, any of the eleven diseases listed in 38 C.F.R. § 3.309(e) may be presumed to have been incurred in-service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met. 38 C.F.R. § 3.309(e).  

The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307(a)(6)(i). 

A veteran who served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313; see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 208), cert. denied, 129 S. Ct. 1002 (2009) (where the Court held that VA's requirement that a claimant must have been present within the land borders of Vietnam at some point in the course of duty in order to be entitled to the presumption of herbicide exposure and service connection constitutes a permissible interpretation of 38 U.S.C.A. § 1116(a)(1) and 38 C.F.R. § 3.307(a)(6)(iii)).     

The standard for demonstrating that the conditions of service involved duty or visitation inside the Republic of Vietnam has been described as the "foot-on-land" rule.  Haas, 525 F.3d at 1193.  Under VA's interpretation, a veteran must simply set foot on the landmass of the Republic of Vietnam to be entitled to the presumption of exposure to Agent Orange.  Id. at 1174.

In this case, with regard to the first element of a service connection claim, the Veteran is currently variously diagnosed with mastocytosis and essential thrombocytosis.  See January 2007 National Institute of Health (NIH) Outpatient Treatment Record; July 2007 Compensation and Pension (C&P) Agent Orange Registry Examination Report.

Further, the Veteran claims that his mastocytosis and essential thrombocytosis disabilities are related to herbicide exposure during his active duty service in Vietnam.  As noted, the Veteran served in Vietnam from February 5, 1969, to May 24, 1969; thus, his exposure to herbicide agents in Vietnam is presumed.  See 38 C.F.R. § 3.307.

The Board notes that further review of the evidence of record includes a July 2007 C&P Agent Orange Registry Examination Report.  The examiner provided an opinion that mastoididitis and thrombocytosis are "not designated Agent Orange related illnesses."  See July 2007 C&P Agent Orange Registry Examination Report.  However, the examiner failed to provide a rationale for her negative nexus opinion.  As such, the Board finds the July 2007 negative opinion inadequate to decide the claims on appeal.  

Further review of the evidence of record indicates that the Veteran provided an opinion from a physician at the NIH to the effect that "the rate of cell reproduction is such that the exposure to toxic substance could not be ruled out as the cause."  See April 2008 E-Mail from the Veteran.  The Veteran claims that the physician from the NIH provided such opinion but was unable to provide the opinion in writing due to a conflict of interest as a government employee.  See December 2010 Board Hearing Transcript.  Hearsay medical evidence, as transmitted by layperson, is of limited probative value.  The connection between what a physician said and layperson's account of what he purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  

As no other medical opinion regarding whether the Veteran's mastocytosis and thrombocytosis disabilities are related to his service is not of record, the Board finds that a remand is required to obtain such opinion.  Based on the foregoing, a VA exam is necessary to ascertain whether the Veteran's currently diagnosed mastocytosis and essential thrombocytosis disabilities are related to service.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c)(4) (2010).  The fulfillment of the duty to assist requires a thorough and contemporaneous medical examination that considers prior medical examinations and treatment in order to conduct a complete evaluation of the Veteran's claim.  38 C.F.R. § 4.2 (2010).  Where further evidence, or clarification of the evidence, is needed for proper appellate decision-making, a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) (2010).

Further, the Veteran indicated that he received treatment for his mastocytosis and essential thrombocytosis disabilities from a private dermatologist Dr. L. Siegel, and various private physicians at Kaiser, to include Dr. M. Karlin, Dr. N. Blair, and Dr. P. Trubowitz.  He also indicated that he received treatment at the NIH from Dr. T. Wilson, Dr. D. Stroncek, and Nurse L. Scott.  See December 2010 Board Hearing Transcript; December 2010 Type-Written Note from the Veteran.  Such records may be pertinent to the Veteran's service connection claims for mastocytosis and thrombocytosis.  Although review of the Veteran's claims folder contains some treatment records from the NIH dated January 2007, such records are incomplete.  VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  Consequently, the Veteran's complete treatment records relating to his mastocytosis and thrombocytosis disabilities from Dr. L. Siegel; various private physicians at Kaiser, to include Dr. M. Karlin, Dr. N. Blair, and Dr. P. Trubowitz; and various practitioners at the NIH, to include Dr. T. Wilson, Dr. D. Stroncek, and Nurse L. Scott, should be obtained and associated with the claims folder.   

Accordingly, to ensure that VA has met its duty to assist in developing the facts pertinent to the claim remaining on appeal and to afford full procedural due process, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested that he identify all treatment for his mastocytosis and thrombocytosis disabilities, to specifically include the private physicians (Dr. L. Siegel and various private physicians at Kaiser, to include Dr. M. Karlin, Dr. N. Blair, and Dr. P. Trubowitz) and practitioners at the NIH (Dr. T. Wilson, Dr. D. Stroncek, and Nurse L. Scott) identified by the Veteran.  See December 2010 Board Hearing Transcript; December 2010 Type-Written Note from the Veteran.  After receiving any necessary authorization from the Veteran, any identified medical records, to specifically include those from the private physicians (Dr. L. Siegel and various private physicians at Kaiser, to include Dr. M. Karlin, Dr. N. Blair, and Dr. P. Trubowitz) and practitioners at the NIH (Dr. T. Wilson, Dr. D. Stroncek, and Nurse L. Scott) who treated his mastocytosis and thrombocytosis disabilities after service, should be associated with the Veteran's VA claims folder.  To the extent there is an attempt to obtain records that is unsuccessful, the claims file should contain documentation of the attempts made. 

2.  After the above development has been completed and all outstanding records have been associated with the claims file, the Veteran should be afforded a new VA examination regarding the nature and etiology of any mastocytosis and thrombocytosis disabilities.  Specifically, the VA examiner should confirm any mastocytosis and thrombocytosis disabilities through any testing deemed necessary.  

The VA examiner should then render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current mastocytosis and/or thrombocytosis disabilities are related to the Veteran's service, to include his exposure to herbicides in Vietnam.  

The claims file should be made available to the examiner for review.  The entire claims file must be reviewed by the examiner in conjunction with the examination and the report should state that such review has been accomplished.  A complete rationale should be provided for any opinion.    

3.  Upon completion of the above-requested development, the RO should readjudicate the Veteran's service connection claims for mastocytosis and thrombocytosis disabilities.  If the service connection claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The appellant need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of the examination requested in this remand is to obtain information or evidence (or both) which may be dispositive of the appeal.  Therefore, the Veteran is hereby placed on notice that pursuant to 38 C.F.R. § 3.655 (2010) failure to 

cooperate by not attending the requested VA examination may result in an adverse determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


